Citation Nr: 0832965	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


REMAND

The veteran contends that he was exposed to acoustic trauma, 
to include a loud explosion, while training with a demolition 
company associated with the 106th Engineers Combat Battalion, 
Company D.  He reports having received treatment for ringing 
in his ears and tinnitus at Camp Atterbury, Indiana between 
April and June 1953.  His Department of Defense Form 214 (DD-
214) reflects his assignment to the head quarters of a 
service company attached to the 499th Engineering Battalion.  
Efforts to obtain further documentation, to include the 
veteran's personnel file, morning reports, or clinical 
records have been unsuccessful.  Service medical records are 
limited to the report of the veteran's separation 
examination, which indicates that his hearing was 15/15, 
bilaterally.

A November 2006 statement from John Huang, M.D., expresses 
his opinion that the veteran's current hearing loss and 
tinnitus are attributable to in-service noise exposure.  He 
also reported that the veteran has severe sensorineural 
hearing loss bilaterally, worse in the right ear.  However, 
pertinent audiometric testing results are not included with 
this report.  

In light of these circumstances, this case is REMANDED to the 
RO or Appeals Management Center (AMC) in Washington, D.C. for 
the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including any 
private audiometry study reports generated 
by Dr. John Huang, that have not already 
been associated with the claims folder.  
If it is unable to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them to 
provide the outstanding evidence.

2.  The RO or the AMC should then arrange 
for the veteran to be afforded an 
audiological examination to determine the 
etiology of any currently present hearing 
loss disability and tinnitus.  The claims 
folders, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide opinions with respect to 
the following:

a) whether there is a 50 percent or better 
probability that the veteran's hearing 
impairment is etiologically related to 
noise exposure during his active military 
service; and

b) whether there is a 50 percent or better 
probability that the veteran's tinnitus is 
etiologically related to noise exposure 
during his active military service.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus, based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome in this case.  The veteran need take no 
action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




